Citation Nr: 1511501	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service with the Army from June 1992 to March 1999 and with the National Guard from April 1999 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In support of his claims, the Veteran testified at a hearing in August 2014 before the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection is warranted for hemorrhoids, a low back disability, and bilateral knee disabilities.  At the hearing, he reported that he received treatment at the Reynolds Army Community Hospital in Ft Sill, Oklahoma, both, during military service and since service discharge.  The claims file contains partial clinical records from this facility that, for the most part, pertain to various diagnostic studies that date from 1998.  Another attempt should be made to obtain all records from this facility that pertain to the Veteran's claimed disabilities.   

It is also necessary to determine the exact circumstances surrounding and dates of the Veteran's service in the National Guard, including on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

Lastly, in light of the Veteran's statements, VA examination and opinions are needed.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify all of the Veteran's periods of ACDUTRA and INACDUTRA subsequent to March 1999.

2.  Make arrangements to obtain the Veteran's complete treatment records from Reynolds Army Community Hospital in Ft Sill, Oklahoma, dated both during service and since his separation from service, to include making a request to the National Personnel Records Center (NPRC) and/or any other appropriate entity.  If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 1999 to July 2011 and dated since February 2014.  If these records are not available, a negative reply is required.

4.  Thereafter, schedule the Veteran for appropriate VA examination(s).  The Veterans claims-file should be made available to the examiner(s) for review in conjunction with the examination(s).

The examiner(s) should identify any current low back, right knee, and left knee disorders, as well as any hemorrhoid disorder, found to be present.  

The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current low back, right knee, and/or left knee disorder or hemorrhoid disorder had clinical onset during active service or is related to any incident of service, to include lifting heavy artillery rounds weighing from 100 to 300 pounds.  

The examiner(s) should provide a rationale for all opinions expressed.  

5.  Finally, re-adjudicate the claims on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on these matters the Board have remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

